Perkins, J.'
Suit by appellee, against appellant and others, to enforce a mechanic’s lien. The suit was in the Marion Superior Court, in which court, in special term, the appellee recovered judgment, upon a special finding. On appeal to general term, the following errors were assigned :
1. The court erred in its conclusions of law ;
2. The court erred in sustaining the mechanic’s lien.
The opinion upon the decision of the cause was given by Judge "Williams in these words, viz. :
« This case is identical, in every particular except the name of the defendant and the amount of the lien claimed and proved, with appeal number ninety six, decided at the present term [Harrington v. Dollman, 64 Ind. 255, decided on appeal to this court, at this term]. Defendant, "William A. Pattison, the present owner of the premises, alone appeals. The judgment in special term is affirmed.”
An examination of the record of the two cases shows the accuracy of the above statement. , '
On appeal to this court, the error assigned was that the Superior Court, in gonoral term, erred in affirming the judgment rendered in special term. The decision of this court in Harrington v. Dollman, supra, at the present term, decides that said assignment of error is not true.
The judgment is affirmed, with costs.